t c memo united_states tax_court lavonne allen hodgson petitioner v commissioner of internal revenue respondent docket no 8884-02l filed date lavonne allen hodgson pro_se donna f herbert for respondent memorandum opinion laro judge petitioner while residing in santa maria california petitioned the court under sec_6330 to review respondent’s filing of a notice of lien under sec_6323 respondent filed the lien on petitioner’s property to secure petitioner’s payment of his federal_income_tax liability of dollar_figure currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioner responded to respondent’s motion under rule b we shall grant respondent’s motion for summary_judgment and shall impose a dollar_figure penalty against petitioner section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner’s liability was determined by this court in our opinion hodgson v commissioner tcmemo_1998_70 in addition on date the court rendered an oral opinion against petitioner with respect to respondent’s proposed levy to collect petitioner’s tax_liability the court held in the oral opinion that respondent could proceed with the collection action as determined in the notice_of_determination on date respondent mailed to petitioner a letter 3172--notice of federal_tax_lien filing and your right to a hearing lien notice for enclosed with the lien notice was a copy of form request for a collection_due_process_hearing on date respondent received from petitioner form requesting the hearing regarding the lien on date a hearing was held between respondent’s appeals officer and petitioner at the hearing the appeals officer provided petitioner with a copy of form_4340 certified transcript for petitioner’s income_tax_liability on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for this notice reflected the determination of appeals to sustain the lien discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioner has raised no genuine issue as to any material fact accordingly we shall grant respondent’s motion for summary_judgment sec_6321 imposes a lien in favor of the united_states on all of a person’s property and rights to property where the person is liable to pay any_tax and neglects or refuses to pay the same after demand under sec_6322 the lien arises at the time the assessment is made and continues until the liability for the amount so assessed is paid sec_6323 requires the secretary to file a notice_of_federal_tax_lien in order for the lien to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e see eg 114_tc_176 sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person may seek judicial review of the administrative determination 115_tc_35 goza v commissioner supra we review respondent’s determination for abuse_of_discretion 114_tc_604 hodgson v commissioner tcmemo_1998_70 petitioner’s allegations that respondent’s determination was both lawless and erroneous can be summarized as follows the lien notice was not signed by the secretary or_his_delegate the appeals officer failed to obtain and present at the hearing the verification from the secretary required by sec_6330 petitioner never received a notice_and_demand for payment from the secretary the congress did not authorize the assessment and or collection of a ‘1040’ ‘kind of tax’ and the cdp hearing was a mockery and a farce and provided none of the safeguards against illegal irs seizures that congress envisioned when it enacted code sec_6320 and sec_6330 petitioner’s allegations are frivolous and without any merit therefore we do not see any need to address those allegations see 737_f2d_1417 5th cir 119_tc_252 and cases cited thereat we sustain respondent’s determination as to the lien as a permissible exercise of discretion we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless we have repeatedly indicated our willingness to impose such penalties in a lien and levy review case 118_tc_365 moreover we have imposed penalties in such proceedings when the taxpayer has raised frivolous and groundless arguments as to the legality of the federal tax laws yacksyzn v commissioner tcmemo_2002_99 watson v commissioner tcmemo_2001_213 davis v commissioner tcmemo_2001_87 on the basis of the record we believe that petitioner has instituted and maintained these proceedings primarily for delay and has advanced only frivolous and groundless shopworn arguments he was warned by appeals at the hearing and was advised by the court in hodgson v commissioner tcmemo_1998_70 that the amount of the penalty may be greater if he persists with his tax_protester position in the future notwithstanding our warnings petitioner continued advancing frivolous and groundless claims in these proceedings pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
